MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Oct 20 2016, 9:19 am
this Memorandum Decision shall not be
                                                                            CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J Burns                                          Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ra’Dreeka Gillespie,                                     October 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1603-CR-577
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy M. Jones,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G08-1503-CM-8473



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-577 | October 20, 2016          Page 1 of 4
                                             Case Summary
[1]   Ra’Dreeka Gillespie appeals her conviction for Class A misdemeanor battery.

      We affirm.


                                                     Issue
[2]   Gillespie raises one issue, which we restate as whether the evidence is sufficient

      to sustain her conviction.


                                                     Facts
[3]   Chasia Sutton worked at a Family Dollar store in Marion County. Gillespie

      was dating Sutton’s ex-girlfriend. On January 13, 2015, Gillespie entered the

      store with Sutton’s ex-girlfriend while Sutton was working, and there was a

      verbal exchange between the women. Gillespie and the ex-girlfriend left, and a

      few minutes later, Gillespie returned with three other women. The three

      women entered the store and found Sutton stocking shelves. They poured

      water on Sutton’s head and then began hitting and kicking her. Gillespie joined

      in and stomped on Sutton’s head and side. Keyaira Smith, Sutton’s sister, was

      waiting outside to pick up Sutton. She entered the store and heard screaming

      and fighting. She found Sutton on the ground surrounded by the three women,

      who were fighting with her, and she saw Gillespie watching and laughing. As a

      result of the beating, Sutton had migraines and shoulder pain.


[4]   The State charged Gillespie with Class A misdemeanor battery. After a bench

      trial, Gillespie was found guilty as charged. The trial court sentenced her to 365

      days in jail with 361 days suspended to probation. Gillespie now appeals.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-577 | October 20, 2016   Page 2 of 4
                                                       Analysis
[5]   Gillespie argues that the evidence is insufficient to sustain her conviction.

      When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[6]   At the time of the incident, the offense of battery was governed by Indiana

      Code Section 35-42-2-1(b), which provided that “a person who knowingly or

      intentionally: (1) touches another person in a rude, insolent, or angry manner . .

      . commits battery . . . .”1 The offense was a Class A misdemeanor if it resulted

      in bodily injury to any other person. Ind. Code § 35-42-2-1(c). Gillespie argues

      that the State failed to present any evidence that she actually hit Sutton.

      According to Gillespie, Sutton’s “version of the events was highly questionable

      . . . .” Appellant’s Br. p. 7. Gillespie argues that it would have been impossible

      for Sutton to see who was hitting her and that Sutton’s testimony conflicted

      with Smith’s testimony. Gillespie contends that Smith only saw Gillespie

      laughing.




      1
          The statute was amended by Pub. L. No. 65-2016, § 33 (eff. July 1. 2016).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-577 | October 20, 2016   Page 3 of 4
[7]   Sutton testified that Gillespie stomped her on the head and side, and the trial

      court found Sutton’s account to be credible. Further, a security camera video of

      the incident was admitted at the trial. The security camera footage is consistent

      with Sutton’s account of the incident. After Sutton was attacked by the three

      women, Gillespie is seen approaching them and making movements consistent

      with kicking Sutton, who was on the ground. After Smith entered the store,

      Gillespie is not seen touching Sutton. Consequently, the security video is also

      consistent with Smith’s testimony. Gillespie’s argument is merely a request that

      we reweigh the evidence and judge the credibility of the witnesses, which we

      cannot do. Bailey, 907 N.E.2d at 1005. The evidence is sufficient to sustain

      Gillespie’s conviction for Class A misdemeanor battery.


                                                Conclusion
[8]   The evidence is sufficient to sustain Gillespie’s conviction. We affirm.


[9]   Affirmed.


      Riley, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-577 | October 20, 2016   Page 4 of 4